Case 1:20-cv-03207-BAH Document 31-2 Filed 02/05/21 Page 1 of 2




               EXHIBIT B
                      Case 1:20-cv-03207-BAH Document 31-2 Filed 02/05/21 Page 2 of 2




Receipt Number           USCIS Account Number    Case Type
                333                              I765 - APPLICATION FOR EMPLOYMENT AUTHORIZATION
Received Date            Priority Date           Applicant A      709
08/26/2020                                       NISHIKA NIBBER
Notice Date              Page
02/05/2021               1 of 1


 NISHIKA NIBBER                                                                            Notice Type: Approval Notice
 c/o MR DEEPAK BHANOT                                                                      Class: C26
 21263 PARK GROVE TERRACE                                                                  Valid from 02/04/2021 to 08/11/2023
 ASHBURN VA 20147


We have mailed an official notice about this case (and any relevant documentation) according to the mailing preferences you chose on Form G-28, Notice
of Entry of Appearance as Attorney or Accredited Representative. This is a courtesy copy, not the official notice.
What the Official Notice Said
We have approved your application for employment authorization. We will send your Employment Authorization Document (EAD) (also known as an
EAD card or Form I-766) to you separately.
Your EAD card is proof that you are allowed to work in the United States. Show the card to your employer to verify your authorization to work during the
dates on the card. You cannot use this approval notice as proof of your employment authorization.
When you receive your EAD card, please check that all the information on the card is correct. If you need to change any information on the card, please
mail all of the following to the office listed below:
      •   A letter explaining what information needs to be corrected,
      •   Your EAD card,
      •   A photocopy of this notice, and
      •   Evidence to show what the correct information should be. For example, if you need to correct your name, submit a copy of your birth certificate or
          official name change.
If You Have a Pending Form I-485
If you have a pending or approved Form I-140 and a pending Form I-485, you may request to change employers if your Form I-485 has been pending
for at least 180 days. In order to do so, you need to submit documentation about your new job offer. For more information on how to request a change of
employers and what information you must submit, please visit the USCIS website at www.uscis.gov.
If your EAD card expires before we make a final decision on your Form I-485, you may apply for a new EAD card.
THIS FORM IS NOT A VISA AND MAY NOT BE USED IN PLACE OF A VISA OR EVIDENCE OF EMPLOYMENT AUTHORIZATION.
NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right to verify this
information before and/or after making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other
legal authorities. We may review public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and
residences, or use other methods of verification. We will use the information obtained to determine whether you are eligible for the benefit you seek. If we
find any derogatory information, we will follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if you
submitted one) an opportunity to address that information before we make a formal decision on your case or start proceedings.




Please see the additional information on the back. You will be notified separately about any other cases you filed.

Nebraska Service Center
U. S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 82521
Lincoln NE 68501-2521

USCIS Contact Center: www.uscis.gov/contactcenter
